Title: From James Madison to Congress, 10 January 1811
From: Madison, James
To: Congress


Confidential
January 10th 1811
I communicate to Congress, in confidence, the translation of a letter from Louis de Onis, to the Captain General of the Province of the Caraccas.
The tendency of misrepresentations and suggestions, which, it may be inferred from this specimen, enter into more important correspondences of the writer, to promote in foreign Councils, at a critical period, views adverse to the peace and to the best interests of our Country, renders the contents of the letter of sufficient moment, to be made known to the Legislature.
James Madison
